DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
	The instant application, filed 03 September 2020, claims priority to US provisional applications 62/944,884, filed 06 December 2019, and 62/895,972, filed 04 September 2019.

Election/Restrictions
Applicant's election with traverse of the following species in the reply filed on 25 October 2022 is acknowledged.  

Species election 1: Applicant was required to elect a single structure for the CAR cells of the invention. Applicant elected a CAR having affinity for prostate-specific membrane antigen (PSMA-CAR) on a prostate cancer and a truncated variant of TGFβ receptor.

Species election 2: Applicant was required to elect a single dosing regimen for the first and second doses of the CAR. Applicant elected a first dose comprising about 30% of a total dose of cells and a second dose comprising about 70% of the total dose of cells. 
Species election 3: Applicant was required to elect a single chemotherapeutic regimen and dosage. Applicant elected a lymphodepletion chemotherapy comprising 300 mg/m2/day of cyclophosphamide and 30 mg/m2/day of fludarabine, which is administered to the subject prior to administering the first dose of cells.

Species election 4: Applicant was required to elect a single type of cancer to be treated. Applicant elected prostate cancer. 

Species election 5: Applicant was required to elect a single on-target off-tumor toxicity for monitoring. Applicant elected parotiditis and/or a neurologic toxicity associated with the expression of PSMA in a normal tissue.  

The traversal is on the grounds that applicant believes the search and examination burden on the examiner is not undue. This is not found to be persuasive because the claims recite multiple species via Markush grouping creating numerous distinct limitations. MPEP 806.04 teaches that “Where an application includes claims directed to different embodiments or species that could fall within the scope of a generic claim, restriction between the species may be proper if the species are independent or distinct. However, 37 CFR 1.141 provides that an allowable generic claim may link a reasonable number of species embraced thereby. The practice is set forth in 37 CFR 1.146”.
	
The requirement is deemed proper and is therefore made FINAL.

Claims 2, 16, and 22-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 25 October 2022.

Claims 1, 3-15, and 17-21 are under consideration in the instant office action to the extent that they read on the elected species. 

Claim Objections
Claims 4 and 25 are objected to because of the following informalities:  The claims contain dosages of lymphodepleting chemotherapeutics. In both claims 4 and 25, part (d) is disclosing a fludarabine dosage of 30 mg/m2/day. In the claims the second “/” following “m2” is in the exponent (“30 mg/m2/day”).  Amendment to fix the typo is suggested.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 8-13, 15, 17-18, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "the neurologic toxicity associated with the expression of PSMA in a normal tissue" in (b) lines 1-2, (c) lines 2-3, and (d) lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. The claim is dependent on claim 9 which does not recite a neurologic toxicity associated with the expression of PSMA in a normal tissue as referenced. Appropriate correction is required.
 
Regarding claims 4-6, 8-13, 15, 17-18, and 20, the instant claims contain alternative groupings which are separated by the conjunction “and/or”. The use of “and/or” between alternatives renders the claims indefinite as it is unclear which groups of limitations are being claimed. 
For example, claim 2 is drawn to the number of cells administered in the first dose and second dose. The dosages in part (a) and (b) do not overlap and it is unclear what the claim would be drawn to if the “and/or” is interpreted as “and” and how the first dose could comprise from about 3x107 cells to about 6x107 cells AND 1.5x108 cells to about 1.8x108 cells. 
In another example, claim 6 is drawn to alternatives (a)-(i) separated by “and/or”; i.e. (a) and/or (b) and/or (c) and/or (d) and/or (e)…etc. It is unclear based on the current claim structure which groups of (a) through (i) are claimed. In this case, the claim could be interpreted in numerous ways such as claiming only one single type of solid tumor disclosed in the group (in the case that they are all “or”) or that the method is being used to treat all of the solid tumors disclosed at once (in the case that they are all “and”). 
MPEP 2173.05(h) speaks to alternative limitations and 2173.05(i) speaks to Markush groups which recite a list of alternatives to define a limitation. The MPEP suggests the following formats for the listing of alternative groups: “alternatives may be set forth as ‘a material selected from the group consisting of A, B, and C’ or ‘wherein the material is A, B, or C’.” 
Appropriate amendment of the instant claims is required in order to clearly define the invention that is being claimed. 

Claim 21 is rejected by virtue of their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, 9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wells Fargo (2017) Deep dive on emerging cell therapies for cancer Equity Research; 1-94 (herein “Wells Fargo”).

Regarding claims 1 and 14, Wells Fargo provides a detailed review of adoptive cellular therapy encompassing CAR-T, engineered T-cell receptors, and tumor infiltrating lymphocyte therapeutics for the treatment of cancers and discusses more than 250 ongoing trials and more than 100 investigational new drug applications that are pending (page 1, first bullet point). Wells Fargo teaches that “ultimately, the greatest opportunity for adoptive cellular therapy (ACT) lies within the larger category of solid tumors, where exclusive targets have been more elusive and where early patient deaths have highlighted the huge challenge” (page 2, first bullet point). 
Wells Fargo teaches that following administration of adoptive cell therapies (ACT), it is hoped that the cells find their target antigens leading to activation and clonal expansion of the ACT, resulting in rapid destruction of the tumor cell; however, their use has shown unique and different safety profiles (page 23, paragraph 6). Wells Fargo teaches that for CAR and TCR products, rapid destruction of tumors can lead to acute inflammation, resulting in cytotoxic release syndrome (CRS), or at its worst, macrophage activation syndrome (MAS), which is potentially fatal (page 23, paragraph 8). Wells Fargo teaches that these toxicities include CRS, neurotoxicity, and on-target off-tissue related toxicities (Exhibit 11, page 24). In their summary of ACT related toxicities, Wells Fargo discloses that CRS and neurotoxicity related to ACT typically correlates with peak CAR-T levels at days 7-10 post infusion (page 24, exhibit 11, rows 1 and 2). Wells Fargo teaches that CRS has long been recognized as a common and potentially fatal side effect associated with the release of acute phase reactants and has been associated with very high temperature and low blood pressure and that groups have studied methods of monitoring and predicting oncoming CRS using various methods including cytokine signatures which will allow for early intervention (page 24, paragraph 2). 
Wells Fargo teaches numerous studies in which subjects were administered split doses of CAR T cells including the following:
A glioblastoma study with CD28 CAR T cells with dosages ranging from 5x104 cells/kg to 1x107 cells/kg given as a 10%/30%/60% split dose following lymphodepletion (page 40, paragraph 5); 
A clinical trial focused on the treatment of ALL with a CD19 CAR with the CAR cell dose given as a 10%/30%/60% split dose over 3 days (page 63, paragraph 2);
A trial focused on the use of CD19 CAR-T cell products in the treatment of DLBCL during which 33% of patients reported a 3/4 grade neurotoxicity when given a single dose of the CAR cells which was reduced to 14% using a split dosing regimen (page 64, paragraph 4);
A phase 1 dose escalation trial of CD19/CD28 CAR-T cells in relapsed/refractory pediatric or adult ALL patients in which the CAR-T cell administration was split over 2 days with doses of 1x106 cells/kg on the first day and 3x106 cells/kg on day 2 (page 65, paragraph 2); 
A trial of LCAR-B38M-02 for use in treating multiple myeloma in which CAR cells are dosed at 0.5-5x106 cells/kg split over days 0, 2, and 6 (page 82, exhibit 52, row 3); and
A trial of meso-CAR for the treatment of solid tumors targeting mesothelin in which CAR-T cell doses ranging from 5x104 to 1x107 is split over 3 days (page 87, exhibit 53, row 28).
	
	Overall, the review provided by Wells Fargo demonstrates that split dosing of a total dose of CAR cells in the treatment of cancers can reduce the risk of toxicities that are known to be associated with adoptive cell therapies (for example, the third trial listed above in which neurotoxicity was reduced from 33% to 14% using a split dosing regimen; page 64, paragraph 4). 
	Wells Fargo also teaches a study with dosages split to 1/4 on the first administration and 3/4 on the second (see the fourth trial listed above in which CD19/CD28 CAR-T cell administration was split over 2 days with doses of 1x106 cells/kg on day 1 and 3x106 cells/kg on day 2; total dosage 4x106 cells/kg) which is 25% of the total dose of cells during initial administration and 75% of the total dose of cells during second administration. 
	The instant specification defines “about” as encompassing “variations of ±20% or ±10% or ±5% or ±1 or ±0.1% of a given value or range” (page 90, [0369]). Based on this definition of “about”, the teachings of Wells Fargo with 25% and 75% split dosing meets the instant claim limitations of about 30% and about 70% of the total dose of cells.
	While Wells Fargo does not disclose that these infusions are at least five days apart, Wells Fargo does disclose that ACT related toxicities correlate with peak CAR-T levels which happens typically 7-10 days post infusion (page 24, exhibit 11, rows 1 and 2).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the teachings of Wells Fargo to arrive at the instantly claimed invention. A skilled artesian would have been motivated to adopt the teachings to a treatment method matching the instantly claimed method as Wells Fargo teaches that split dosing can be used to reduced ACT related toxicities. Furthermore, a skilled artesian would have been motivated to wait 7-10 days after the first infusion to deliver the consecutive part of the dose in order to evaluate toxic responses which Wells Fargo teaches typically corresponds to peak CAR cell levels which are between 7-10 days. By waiting this time period, a skilled artesian would recognize that the risk of ACT related toxicities would be subsided/treated and continued dosing could be administered. Waiting 7-10 days between doses meets the instant claim limitations of “at least five days after administration of the first dose”.
	It is noted that while some of the studies disclosed by Wells Fargo are for the treatment of hematological malignancies, Wells Fargo also discloses the use of CAR expressing cells for the treatment of solid tumors. A skilled artesian would have recognized that the risk of ACT-related toxicities would still be present in the treatment of solid tumors and would have been motivated to apply the knowledge in the field concerning the treatment of hematological malignancies to the treatment of solid tumors in order to make educated decisions that are backed by numerous studies and clinical trials. 
	It is further noted that the determination of precise doses/regimens of known treatments is considered to be routine optimization when the prior art is aware of treatable dosages and regimens that are close to the optimal dosages determined. MPEP 2144.05 (II) A. speaks to Routine Optimization stating that "’[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” and "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)”. In this case, split dosing was known in the art and the optimization of the percentages of the split dosing is considered to be routine and conventional in the art.
In regards to claim 14, Wells Fargo teaches that known ACT related toxicities include cytokine release syndrome, neurotoxicity, and an on-target off-tissue toxicity (page 24, exhibit 11) resulting from rapid destruction of the tumor leading to acute inflammation and that these toxicities can be potentially fatal (page 23, paragraph 7). Wells Fargo further teaches that studies have been performed attempting to predict the development and onset of these toxicities using markers such as cytokine signatures, in an effort to implement early intervention (page 24, paragraph 2). Wells Fargo also teaches that CRS is often accompanied with very high temperature and low blood pressure and can sometimes require admission to the ICU (page 24, paragraph 2). 
Based on the teachings of Wells Fargo, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have monitored the development of cytokine release syndrome, immune cell-associated neurological toxicities, and on-target off-tumor toxicities resulting from the first administration of the CAR-T cells prior to administration of the consecutive dose. A skilled artesian would have been motivated to monitor the development of these ACT-related toxicities in order to implement early intervention before the toxicities are severe.

Regarding claims 3, Wells Fargo teaches the method of claim 1 as discussed above.
Wells Fargo further teaches administering the subject a lymphodepleting chemotherapy (page 31, exhibit 16, row 8; page 43, paragraph 3, “lymphodepletion of the host prior to receipt of donor T cells provides a window for the donor T cells in the absence of an effective recipient immune system”; page 6, second bullet point, “conditioning chemotherapy with a combination of fludarabine + cyclophosphamide has been speculated to potentially lead to more rapid expansion of the CAR-T cells than with Cyclophosphamide, alone.”). 

Regarding claim 4, Wells Fargo teaches the method of claim 3 as discussed above. 
Wells Fargo further teaches that the lymphodepleting chemotherapy comprises a therapeutically effective amount of cyclophosphamide (Cy) and fludarabine (Flu) (page 6, second bullet point, “conditioning chemotherapy with a combination of fludarabine + cyclophosphamide has been speculated to potentially lead to more rapid expansion of the CAR-T cells than with Cyclophosphamide, alone”). Wells Fargo further discloses known dosages of Flu and Cy including 30 mg/m2 and 500 mg/m2, respectively, for 3 days (page 59, paragraph 2).
These teachings by Wells Fargo meets the instant claim limitations (a), (b), (d). Based on the current wording of the claim and the use of “and/or” between options, these teachings alone meet the entire claim limitation. 

Regarding claim 5, Wells Fargo teaches the method of claim 3 as discussed above. 
Wells Fargo further teaches that the lymphodepleting chemotherapy is administered to the subject prior to administering the first dose of cells (page 26, paragraph 2, “lymphodepletion prior to CAR-T dosing has the effect of delaying the ability of the host to mount an anti-CAR immune response until the host’s immune system recovers”; page 43, paragraph 3, “lymphodepletion of the host prior to receipt of donor T cells provides a window for the donor T cells in the absence of an effective recipient immune system”).
The teaching by Wells Fargo of administering lymphodepletion chemotherapy prior to the first dose of CAR T cells meets the instant claim limitation (a). As the limitations are separated by “and/or” this teaching meets the entire claim limitation.

Regarding claim 6, Wells Fargo teaches the method of claim 1 as discussed above.
Wells Fargo further discloses studies in which adoptive cell therapies are being used to target solid tumors including two studies in which PSMA targeting CAR-T cells are being used to target prostate cancer (page 87, exhibit 53, rows 13 and 14; product: “CART-PSMA-TGFβRDN” and “PSMA CAR”). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have implemented the methods and knowledge of the field reviewed by Wells Fargo in the treatment of prostate cancer. A skilled artesian would have recognized that the risk of ACT-related toxicities would still be present in the treatment of solid tumors, such as prostate cancer, and would have been motivated to apply the knowledge in the field in the treatment of prostate cancer in order to make educated decisions that are backed by numerous studies and clinical trials.
The teaching of Wells Fargo of the treatment of prostate cancer meets instant claim limitation (a). As the limitations are separated by “and/or” this teaching meets the entire claim limitation.

Regarding claim 7, Wells Fargo teaches the method of claim 1 as discussed above.
Wells Fargo discloses studies in which CAR-T cells are being used to target prostate cancer by targeting prostate-specific membrane antigen (PSMA) (page 87, exhibit 53, rows 13 and 14; product: “CART-PSMA-TGFβRDN” and “PSMA CAR”). Wells Fargo also discloses the use of natural killer cells as the base for CAR expression including a CAR that targets PSMA for the treatment of solid tumors (page 72, paragraph 6, “CIK-CAR.PSMA (solid tumors)”). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have implemented the methods and knowledge of the field reviewed by Wells Fargo in the treatment of solid tumors where the solid tumor antigen targeted is PSMA. A skilled artesian would have recognized that the risk of ACT-related toxicities would still be present in the treatment of solid tumors with CARs targeting PSMA and would have been motivated to apply the knowledge in the field in the use of these CARs in order to make educated decisions that are backed by numerous studies and clinical trials.

Regarding claim 9, Wells Fargo teaches the method of 1 as discussed above.
Wells Fargo teaches that known ACT related toxicities include cytokine release syndrome, neurotoxicity, and an on-target off-tissue toxicity (page 24, exhibit 11) resulting from rapid destruction of the tumor leading to acute inflammation and that these toxicities can be potentially fatal (page 23, paragraph 7). Wells Fargo further teaches that studies have been performed attempting to predict the development and onset of these toxicities using markers such as cytokine signatures, in an effort to implement early intervention (page 24, paragraph 2). Wells Fargo also teaches that CRS is often accompanied with very high temperature and low blood pressure and can sometimes require admission to the ICU (page 24, paragraph 2). 
Based on the teachings of Wells Fargo, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have monitored the development of cytokine release syndrome, immune cell-associated neurological toxicities, and on-target off-tumor toxicities resulting from the first administration of the CAR-T cells. A skilled artesian would have been motivated to monitor the development of these ACT-related toxicities in order to implement early intervention before the toxicities are severe.

Regarding claim 15, Wells Fargo teaches the method of claim 14 as discussed above.
Wells Fargo further discloses studies in which adoptive cell therapies are being used to target solid tumors including two studies in which PSMA targeting CAR-T cells are being used to treat prostate cancer (page 87, exhibit 53, rows 13 and 14; product: “CART-PSMA-TGFβRDN” and “PSMA CAR”). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have implemented the methods and knowledge of the field reviewed by Wells Fargo in the treatment of prostate cancer using cells that target the solid tumor antigen PSMA. A skilled artesian would have recognized that the risk of ACT-related toxicities would still be present in the treatment of solid tumors, such as prostate cancer, and would have been motivated to apply the knowledge in the field in the treatment of prostate cancer in order to make educated decisions that are backed by numerous studies and clinical trials.
The teaching of Wells Fargo of the treatment of prostate cancer meets instant claim limitation (a) and (c). As the limitations are separated by “and/or” this teaching meets the entire claim limitation.

Claim 4 is further rejected under 35 U.S.C. 103 as being unpatentable over Wells Fargo (2017) Deep dive on emerging cell therapies for cancer Equity Research; 1-94 (herein “Wells Fargo”) as applied to claims 1 and 3 above and in further view of Hay, K.A. and C.J. Turtle (2017) Chimeric antigen receptor (CAR) T cells: Lessons learned from targeting of CD19 in B cell malignancies Drugs 77(3); 237-245.
Claim 4 was previously rejected under 35 USC 103 above in regards to the teachings of Wells Fargo. The claim is further rejected here with respect to the elected lymphodepletion regimen in species election 3.
Wells Fargo teaches the method of claim 3 as discussed above. Wells Fargo further teaches that the lymphodepleting chemotherapy comprises a therapeutically effective amount of cyclophosphamide and fludarabine (page 6, second bullet point, “conditioning chemotherapy with a combination of fludarabine + cyclophosphamide has been speculated to potentially lead to more rapid expansion of the CAR-T cells than with Cyclophosphamide, alone”). Wells Fargo further discloses known dosages Flu and Cy including 30 mg/m2 and 500 mg/m2, respectively, for 3 days (page 59, paragraph 2).
Wells Fargo, however, does not disclose that the effective dosage of Cy is 300 mg/m2/day. 
Hay provides a review of lessons learned to date in the administration of CD19 CAR-T cells and how some of the challenges may be overcome and will help to guide the development of CAR-T cell therapy for malignancies of B-cell origin, as well as for other hematopoietic and non-hematopoietic cancers (abstract). Hay discloses a study in which patients were given low-dose Cy (300 mg/m2 – 500 mg/m2) for 3 days concurrent with Flu 30 mg/m2 administration for lymphodepletion (page 5, paragraph 2).
Based on the teachings of Hay, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that a dosage of 300 mg/m2 Cy could be used as an alternative to the 500 mg/m2 in the method taught by Wells Fargo. A skilled artesian would have been motivated to make this combination in order to take advantage of known and tested chemotherapeutic dosing regimens for lymphodepletion prior to CAR therapy. 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wells Fargo (2017) Deep dive on emerging cell therapies for cancer Equity Research; 1-94 (herein “Wells Fargo”) as applied to claims 1, 9, 12, 14, and 20 above, and in further view of Kloss, C.C., et al (2018) Dominant-Negative TGF-β receptor enhances PSMA-Targeted human CAR T cell proliferation and augments prostate cancer eradication Molecular Therapy 26(7); 1855-1866.
Wells Fargo teaches the methods of claims 1 and 14 as discussed above.
Wells Fargo further discloses studies in which adoptive cell therapies are being used to target solid tumors including two studies in which PSMA targeting CAR-T cells are being used to target prostate cancer (page 87, exhibit 53, rows 13 and 14; product: “CART-PSMA-TGFβRDN” and “PSMA CAR”). Wells Fargo discloses, but does not define, the cell product CART-PSMA-TGFβRDN. 
Wells Fargo does not explicitly disclose that the cell comprises a CAR having affinity for PSMA and a truncated variant of TGFβ receptor as elected in species election 1. 
Kloss teaches that cancer has an impressive ability to evolve multiple processes to evade therapies and that, while immunotherapies and vaccines have shown great promise in the treatment of solid tumors such as prostate cancers, they have been met with resistance (abstract). Kloss teaches that in the case of prostate cancer, the cancer secretes transforming growth factor β (TGF-β) as a means to inhibit immunity while allowing for cancer progression. Kloss further teaches that blocking TGF- β signaling in T cells increases their ability to infiltrate, proliferate, and mediate antitumor response in prostate cancer models (abstract). Kloss studied whether the potency of CAR T cells directed to PSMA could be enhanced by the co-expression of a dominant negative TGF-βRII (dnTGF-βRII) and teaches that the co-expression of the receptor increased proliferation of the lymphocytes, enhanced cytokine secretion, resistance to exhaustion, long-term in vivo persistence, and the induction of tumor eradication in aggressive human prostate cancer and mouse models (abstract). Kloss further teaches that the dominant-negative TGFRβRII is truncated and lacks the intracellular domain necessary for downstream signaling (page 1855, right column, paragraph 2). 
Overall, the teachings of Kloss meet the instant claims 8 and 17 limitations (a), (b), (c), and (d). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have implemented the methods and knowledge of the field reviewed by Wells Fargo in the treatment of prostate cancer using the cells taught by Kloss. A skilled artesian would have recognized that the risk of ACT-related toxicities would still be present in the treatment of pancreatic cancer with the cells taught by Kloss and would have been motivated to apply the knowledge in the field regarding the use of CARs in order to make educated decisions that are backed by numerous studies and clinical trials.


Claims 10, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wells Fargo (2017) Deep dive on emerging cell therapies for cancer Equity Research; 1-94 (herein “Wells Fargo”) as applied to claims 1, 9, 12, 14, and 20 above, and in further view of Kloss, C.C., et al (2018) Dominant-Negative TGF-β receptor enhances PSMA-Targeted human CAR T cell proliferation and augments prostate cancer eradication Molecular Therapy 26(7); 1855-1866 and University of North Carolina Wilmington Abrons Student Health Center (2012) Instruction sheet: salivary gland infections (Parotitis; Sialadentitis); 1 page (herein “UNC”). 
Wells Fargo teaches the methods of claims 9 and 14 as discussed above.
Wells Fargo teaches that on-target off-tumor toxicity occurs when transfected T cells target healthy tissues that expresses the same antigen as the target of the CAR T cell (page 23, paragraph 7) and that in some instances the toxicity can be fatal (page 24, exhibit 11, row 6). Wells Fargo also discloses studies in which adoptive cell therapies are being used to target solid tumors including two studies in which PSMA targeting CAR-T cells are being used to target prostate cancer (page 87, exhibit 53, rows 13 and 14; product: “CART-PSMA-TGFβRDN” and “PSMA CAR”). 
Wells Fargo, however, does not disclose that the on-target off-tumor toxicity is parotiditis and/or a neurotoxicity associated with the expression of PSMA.
Kloss studied the use of CAR T cells in the treatment of prostate cancer where the CAR targets PSMA and co-expresses a dominant-negative TGF-βRII in order to overcome suppressive signaling in the microtumor environment (abstract). Kloss teaches that PSMA has been studied for three decades as a tumor-associated antigen for prostate cancer and that there is low-level PSMA expression in normal tissues including astrocytes, neurons, kidney epithelium, and the salivary gland (page 1856, left column, paragraph 1). 
Based on the teachings of Wells Fargo and Kloss, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the on-target off-tumor toxicity would be neurologic toxicity associated with the expression of PSMA in a normal tissue or an on-target off-tumor toxicity associated with the salivary glands. A skilled artesian would have drawn this conclusion as PSMA is expressed in healthy neurologic tissue (astrocytes and neurons) and salivary glands. 
Wells Fargo and Kloss, however, do not disclose that the on-target off-tumor toxicity associated with the salivary glands is parotiditis.
UNC teaches that parotiditis is the inflammation of the parotid glands which are the two largest of the major salivary glands (page 1, first bullet).
Based on the teachings of Wells Fargo, Kloss, and UNC, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the on-target off-tumor toxicity could be parotiditis. A skilled artesian would have been motivated to draw this conclusion as UNC teaches that parotiditis is the inflammation of the largest major salivary glands, which Wells Fargo and Kloss teach express PSMA and could lead to on-target off-tumor toxicity including acute inflammation.
Furthermore, a skilled artesian would have been motivated to monitor on-target off-tumor toxicities including neurological toxicities and parotiditis when a CAR that targets PSMA is used for the treatment of a solid tumor. A skilled artesian would have been motivated to monitor these toxicities as Wells Fargo teaches that toxicities can occur when transfected T cells target healthy tissues that express the same antigen and Kloss teaches that PSMA is expressed on astrocytes, neurons and the salivary glands. Furthermore, a skilled artesian would have been motivated to delay the consecutive dose of the CAR cells until the on-target off-tumor toxicity has been fully treated or has subsided. A skilled artesian would have been motivated to delay the dose in order to make sure that the toxicities associated with the first portion of the split dose of the therapy are no longer a risk before introducing more CAR cells.
The teachings of Wells Fargo, Kloss, and UNC meet the instant claim limitations of claim 10 (a), (c), (d), and (e); claim 18 (a) and (c); and claim 19 (a) and (b). As the limitations are separated by “and/or” this teaching meets the entire limitations of the claims.


Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kloss, C.C., et al (2018) Dominant-Negative TGF-β receptor enhances PSMA-Targeted human CAR T cell proliferation and augments prostate cancer eradication Molecular Therapy 26(7); 1855-1866 in view of Wells Fargo (2017) Deep dive on emerging cell therapies for cancer Equity Research; 1-94 (herein “Wells Fargo”). 

Regarding claim 11, Kloss teaches a method of treating metastatic castrate resistant prostate cancer in a subject in need thereof (page 1862, right column, paragraph 2). Kloss teaches that the method comprises administering to a subject a dose of cells wherein the cells comprise a CAR having an affinity for prostate-specific membrane antigen (PSMA-CAR) (abstract, “chimeric antigen receptor (CAR) T cells directed towards prostate-specific membrane antigen (PSMA)”; “as a novel approach for patients with relapsed and refractory metastatic prostate cancer”). Kloss further teaches that the cell co-expresses a truncated variant of TGFβ receptor type II (abstract, page 1855, right column, paragraph 2, “TGF-β signaling can be blocked by using a dominant-negative TGFβRII (dnTGF-βRII), which is truncated and lacks the intracellular domain necessary for downstream signaling”). 
Kloss, however, does not disclose that the cells are administered in a split dosing regimen where about 30% of the total dose is delivered followed by about 70% of the total dose at least five days later. 
Wells Fargo provides a detailed review of adoptive cellular therapy encompassing CAR-T, engineered T-cell receptors, and tumor infiltrating lymphocyte therapeutics for the treatment of cancers and discusses more than 250 ongoing trials and more than 100 investigational new drug applications that are pending (page 1, first bullet point). Wells Fargo teaches that following administration of adoptive cell therapies (ACT), it is hoped that the cells find their target antigens leading to activation and clonal expansion of the ACT, resulting in rapid destruction of the tumor cell; however, their use has shown unique and different safety profiles (page 23, paragraph 6). Wells Fargo teaches that for CAR and TCR products, rapid destruction of tumors can lead to acute inflammation, resulting in cytotoxic release syndrome (CRS), or at its worst, macrophage activation syndrome (MAS), which is potentially fatal (page 23, paragraph 8). Wells Fargo teaches that these toxicities include CRS, neurotoxicity, and on-target off-tissue related toxicities (Exhibit 11, page 24). In their summary of ACT related toxicities, Wells Fargo discloses that CRS and neurotoxicity related to ACT typically correlates with peak CAR-T levels at days 7-10 post infusion (page 24, exhibit 11, rows 1 and 2). Wells Fargo teaches that CRS has long been recognized as a common and potentially fatal side effect associated with the release of acute phase reactants and has been associated with very high temperature and low blood pressure and that groups have studied methods of monitoring and predicting oncoming CRS using various methods including cytokine signatures which will allow for early intervention (page 24, paragraph 2). 
Wells Fargo teaches numerous studies in which subjects were administered split doses of CAR T cells including the following:
A glioblastoma study with CD28 CAR T cells with dosages ranging from 5x104 cells/kg to 1x107 cells/kg given as a 10%/30%/60% split dose following lymphodepletion (page 40, paragraph 5); 
A clinical trial focused on the treatment of ALL with a CD19 CAR with the CAR cell dose given as a 10%/30%/60% split dose over 3 days (page 63, paragraph 2);
A trial focused on the use of CD19 CAR-T cell products in the treatment of DLBCL during which 33% of patients reported a 3/4 grade neurotoxicity when given a single dose of the CAR cells which was reduced to 14% using a split dosing regimen (page 64, paragraph 4);
A phase 1 dose escalation trial of CD19/CD28 CAR-T cells in relapsed/refractory pediatric or adult ALL patients in which the CAR-T cell administration was split over 2 days with doses of 1x106 cells/kg on the first day and 3x106 cells/kg on day 2 (page 65, paragraph 2);  
A trial of LCAR-B38M-02 for use in treating multiple myeloma in which CAR cells are dosed at 0.5-5x106 cells/kg split over days 0, 2, and 6 (page 82, exhibit 52, row 3); and
A trial of meso-CAR for the treatment of solid tumors targeting mesothelin in which CAR-T cell doses ranging from 5x104 to 1x107 is split over 3 days (page 87, exhibit 53, row 28).
	
	Overall, the review provided by Wells Fargo demonstrates that split dosing of a total dose of CAR cells in the treatment of cancers can reduce the risk of toxicities that are known to be associated with adoptive cell therapies (for example, the third trial listed above in which neurotoxicity was reduced from 33% to 14% using a split dosing regimen; page 64, paragraph 4). 
	Wells Fargo also teaches a study with dosages split to 1/4 on the first administration and 3/4 on the second (see the fourth trial listed above in which CD19/CD28 CAR-T cell administration was split over 2 days with doses of 1x106 cells/kg on the first day and 3x106 cells/kg on day 2; total dosage 4x106 cells/kg) which is 25% of the total dose of cells during initial administration and 75% of the total dose of cells during second administration.	
	The instant specification defines “about” as encompassing “variations of ±20% or ±10% or ±5% or ±1 or ±0.1% of a given value or range” (page 90, [0369]). Based on this definition of about, the teachings of Wells Fargo with 25% and 75% split dosing meets the instant claim limitations of about 30% and about 70% of the total dose of cells.
	While Wells Fargo does not disclose that these infusions are at least five days apart, Wells Fargo does disclose that ACT related toxicities correlate with peak CAR-T levels which happens typically 7-10 days post infusion.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Kloss with the teachings of Wells Fargo to arrive at the instantly claimed invention. A skilled artesian would have been motivated to adopt a split dosing regimen to the method of Kloss as Wells Fargo teaches that split dosing can be used to reduce ACT related toxicities. Furthermore, A skilled artesian would have been motivated to wait 7-10 days after the first infusion to deliver the second part of the dose in order to evaluate toxic responses which Wells Fargo teaches typically corresponds to peak CAR cell levels which are between 7-10 days. By waiting this time period, a skilled artesian would recognize that the risk of ACT related toxicities would be subsided/treated and continued dosing could be administered. 
	It is noted that while some of the studies disclosed by Wells Fargo are for the treatment of hematological malignancies, Wells Fargo also discloses the use of CAR expressing cells for the treatment of solid tumors including the treatment of prostate cancer with PSMA targeting cells. A skilled artesian would have recognized that the risk of ACT-related toxicities would still be present in the treatment of prostate cancer with PSMA-dnTGFβRII cells and would have been motivated to apply the knowledge in the field concerning the treatment of hematological malignancies to the treatment of prostate cancer in order to make educated decisions that are backed by numerous studies and clinical trials. 
	It is further noted that the determination of precise doses of known treatments is considered to be routine optimization when the prior art is aware of treatable dosages/regimens that are close to the optimal dosages/regimens determined. MPEP 2144.05 (II) A. speaks to Routine Optimization stating that "’[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” and "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)”. In this case, split dosing was known in the art and the optimization of the percentages of the split dosing is considered to be routine and conventional in the art.

Regarding claim 12, Kloss and Wells Fargo teach the method of claim 11 as discussed above.
Wells Fargo further teaches that known ACT related toxicities include cytokine release syndrome, neurotoxicity, and an on-target off-tissue toxicity (page 24, exhibit 11) resulting from rapid destruction of the tumor leading to acute inflammation and that these toxicities can be potentially fatal (page 23, paragraph 7). Wells Fargo further teaches that studies have been performed attempting to predict the development and onset of these toxicities using markers such as cytokine signatures, in an effort to implement early intervention (page 24, paragraph 2). Wells Fargo also teaches that CRS is often accompanied with very high temperature and low blood pressure and can sometimes require admission to the ICU (page 24, paragraph 2). 
Based on the teachings of Wells Fargo, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have monitored the development of cytokine release syndrome, immune cell-associated neurological toxicities, and on-target off-tumor toxicities resulting from the first administration of the car cells taught by the method of Kloss and Wells Fargo. A skilled artesian would have been motivated to monitor the development of these ACT-related toxicities in order to implement early intervention before the toxicities are severe.


Claims 13, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kloss, C.C., et al (2018) Dominant-Negative TGF-β receptor enhances PSMA-Targeted human CAR T cell proliferation and augments prostate cancer eradication Molecular Therapy 26(7); 1855-1866 in view of Wells Fargo (2017) Deep dive on emerging cell therapies for cancer Equity Research; 1-94 (herein “Wells Fargo”) as applied to claim 12 above and in further view of University of North Carolina Wilmington Abrons Student Health Center (2012) Instruction sheet: salivary gland infections (Parotitis; Sialadentitis); 1 page (herein “UNC”). 

Regarding claim 13, Kloss and Wells Fargo teach the method of claim 12 as discussed above.
Kloss teaches that PSMA has been studied in the field for three decades as a tumor-associated antigen for prostate cancer and that there is low-level PSMA expression in some normal tissues including astrocytes, neurons, kidney epithelium, and the salivary gland (page 1856, left column, paragraph 1). 
Wells Fargo teaches that on-target off-tumor toxicity occurs when the transfected T cells target healthy tissues that express the same antigen as the target of the CAR T cell (page 23, paragraph 7) and that in some instances the toxicity can be fatal (page 24, exhibit 11, row 6). 
Based on the teachings of Kloss and Wells Fargo, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the on-target off-tumor toxicity would be neurologic toxicity associated with the expression of PSMA in a normal tissue or an on-target off-tumor toxicity associated with the salivary glands. A skilled artesian would have drawn this conclusion as PSMA is expressed in healthy neurologic tissue (astrocytes and neurons) and salivary glands. 
Kloss and Wells Fargo, however, do not disclose that the on-target off-tumor toxicity associated with the salivary glands is parotiditis.
UNC teaches that parotiditis is the inflammation of the parotid glands which are the two largest of the major salivary glands (page 1, first bullet).
Based on the teachings of Wells Fargo, Kloss, and UNC, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the on-target off-tumor toxicity could be parotiditis. A skilled artesian would have drawn this conclusion as UNC teaches that parotiditis is the inflammation of the largest major salivary glands, which Wells Fargo and Kloss teach express PSMA and could lead to on-target off-tumor toxicity and acute inflammation.
The teachings of Kloss, Wells Fargo, and UNC meet the instant claim limitations (a) and (c). As the limitations of the claim are separated by “and/or” the teachings of Kloss, Wells Fargo, and UNC meet the entire claim limitation.

Regarding claim 20, Kloss teaches a method of treating metastatic castrate resistant prostate cancer in a subject in need thereof (page 1862, right column, paragraph 2). Kloss teaches that the method comprises administering to a subject a dose of cells wherein the cells comprise a CAR having an affinity for prostate-specific membrane antigen (PSMA-CAR) (abstract, “chimeric antigen receptor (CAR) T cells directed towards prostate-specific membrane antigen (PSMA)”; “as a novel approach for patients with relapsed and refractory metastatic prostate cancer”). Kloss further teaches that the cell co-expresses a truncated variant of TGFβ receptor type II (abstract, page 1855, right column, paragraph 2, “TGF-β signaling can be blocked by using a dominant-negative TGFβRII (dnTGF-βRII), which is truncated and lacks the intracellular domain necessary for downstream signaling”). 
Kloss teaches that PSMA has been studied in the field for three decades as a tumor-associated antigen for prostate cancer and that there is low-level PSMA expression in some normal tissues including astrocytes, neurons, kidney epithelium, and the salivary gland (page 1856, left column, paragraph 1).
Kloss, however, does not disclose that the cells are administered in a split dosing regimen where about 30% of the total dose is delivered followed by about 70% of the total dose at least five days later or the monitoring of parotiditis and/or a neurologic toxicity associated with the expression of PSMA in a normal tissue resulting from the administration of the first dose. 
Wells Fargo provides a detailed review of adoptive cellular therapy encompassing CAR-T, engineered T-cell receptors, and tumor infiltrating lymphocyte therapeutics for the treatment of cancers and discusses more than 250 ongoing trials and more than 100 investigational new drug applications that are pending (page 1, first bullet point). Wells Fargo teaches that following administration of adoptive cell therapies (ACT), it is hoped that the cells find their target antigens leading to activation and clonal expansion of the ACT, resulting in rapid destruction of the tumor cell; however their use has shown unique and different safety profiles (page 23, paragraph 6). Wells Fargo teaches that for CAR and TCR products, rapid destruction of tumors can lead to acute inflammation, resulting in cytotoxic release syndrome (CRS), or at its worst, macrophage activation syndrome (MAS), which is potentially fatal (page 23, paragraph 8). Wells Fargo teaches that these toxicities include CRS, neurotoxicity, and on-target off-tissue related toxicities (Exhibit 11, page 24). In their summary of ACT related toxicities, Wells Fargo discloses that CRS and neurotoxicity related to ACT typically correlates with peak CAR-T levels at days 7-10 post infusion (page 24, exhibit 11, rows 1 and 2). Wells Fargo teaches that CRS has long been recognized as a common and potentially fatal side effect associated with the release of acute phase reactants and has been associated with very high temperature and low blood pressure and that groups have studied methods of monitoring and predicting oncoming CRS using various methods including cytokine signatures which will allow for early intervention (page 24, paragraph 2). 
Wells Fargo teaches that on-target off-tumor toxicity occurs when the transfected T cells target healthy tissues that expresses the same antigen as the target of the CAR T cell (page 23, paragraph 7) and that in some instances the toxicity can be fatal (page 24, exhibit 11, row 6). 
Wells Fargo teaches numerous studies in which subjects were administered split doses of CAR T cells including the following:
A glioblastoma study with CD28 CAR T cells with dosages ranging from 5x104 cells/kg to 1x107 cells/kg given as a 10%/30%/60% split dose following lymphodepletion (page 40, paragraph 5); 
A clinical trial focused on the treatment of ALL with a CD19 CAR with the CAR cell dose given as a 10%/30%/60% split dose over 3 days (page 63, paragraph 2);
A trial focused on the use of CD19 CAR-T cell products in the treatment of DLBCL during which 33% of patients reported a 3/4 grade neurotoxicity when given a single dose of the CAR cells which was reduced to 14% using a split dosing regimen (page 64, paragraph 4);
A phase 1 dose escalation trial of CD19/CD28 CAR-T cells in relapsed/refractory pediatric or adult ALL patients in which the CAR-T cell administration was split over 2 days with doses of 1x106 cells/kg on the first day and 3x106 cells/kg on day 2 (page 65, paragraph 2); 
A trial of LCAR-B38M-02 for use in treating multiple myeloma in which CAR cells are dosed at 0.5-5x106 cells/kg split over days 0, 2, and 6 (page 82, exhibit 52, row 3); and
A trial of meso-CAR for the treatment of solid tumors targeting mesothelin in which CAR-T cell doses ranging from 5x104 to 1x107 is split over 3 days (page 87, exhibit 53, row 28).
	
	Overall, the review provided by Wells Fargo demonstrates that split dosing of a total dose of CAR cells in the treatment of cancers can reduce the risk of toxicities that are known to be associated with adoptive cell therapies (for example, the third trial listed above in which neurotoxicity was reduced from 33% to 14% using a split dosing regimen; page 64, paragraph 4). 
	Wells Fargo also teaches a study with dosages split to 1/4 on the first administration and 3/4 on the second (see the fourth trial listed above in which CD19/CD28 CAR-T cell administration was split over 2 days with doses of 1x106 cells/kg on the first day and 3x106 cells/kg on day 2; total dosage 4x106 cells/kg) which is 25% of the total dose of cells during initial administration and 75% of the total dose of cells during second administration. 
	The instant specification defines “about” as encompassing “variations of ±20% or ±10% or ±5% or ±1 or ±0.1% of a given value or range” (page 90, [0369]). Based on this definition of about, the teachings of Wells Fargo with 25% and 75% split dosing meets the instant claim limitations of about 30% and about 70% of the total dose of cells.
	While Wells Fargo does not disclose that these infusions are at least five days apart (in the study they were administered on consecutive days), Wells Fargo does disclose that ACT related toxicities correlate with peak CAR-T levels which happens typically 7-10 days post infusion.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Kloss with the split dosing regimens and knowledge of toxicities taught by Wells Fargo to arrive at the instantly claimed dosage regimen. A skilled artesian would have been motivated make this modification as Wells Fargo teaches that split dosing can be used to reduced ACT related toxicities. A skilled artesian would have been motivated to wait 7-10 days after the first dose to deliver the consecutive dose in order to evaluate toxic responses which Wells Fargo teaches typically corresponds to peak CAR cell levels which are between 7-10 days. By waiting this time period, a skilled artesian would recognize that the risk of ACT related toxicities would be subsided/treated and continued dosing could be administered. Furthermore, based on the teachings of Kloss and Wells Fargo, it would have been obvious to a skilled artesian that the related potential toxicities would include on-target off-tumor toxicities associated with the expression of PSMA on neurological tissue (astrocytes and neurons) and in the salivary glands and that these should be monitored prior to the consecutive dosing. A skilled artesian would have been motivated to monitor the development of these ACT-related toxicities in order to implement early intervention before the toxicities are severe.
Kloss and Wells Fargo, however, do not disclose that the on-target off-tumor toxicity associated with the salivary glands is parotiditis.
UNC teaches that parotiditis is the inflammation of the parotid glands which are the two largest of the major salivary glands (page 1, first bullet).
Based on the teachings of Wells Fargo, Kloss, and UNC, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the on-target off-tumor toxicity associated with the salivary glands could be parotiditis. A skilled artesian would have been motivated to draw this conclusion as UNC teaches that parotiditis is the inflammation of the largest major salivary glands, which Wells Fargo and Kloss teach express PSMA and could lead to on-target off-tumor toxicity.
	It is noted that while some of the studies disclosed by Wells Fargo are for the treatment of hematological malignancies, Wells Fargo also discloses the use of CAR expressing cells for the treatment of solid tumors including prostate cancer. A skilled artesian would have recognized that the risk of ACT-related toxicities would still be present in the treatment of prostate cancer with PSMA-dnTGFβRII cells and would have been motivated to apply the knowledge in the field concerning the treatment of hematological malignancies to the treatment of prostate cancer in order to make educated decisions that are backed by numerous studies and clinical trials. 
	It is further noted that the determination of precise doses of known treatments is considered to be routine optimization when the prior art is aware of treatable dosages that are close to the optimal dosages determined. MPEP 2144.05 (II) A. speaks to Routine Optimization stating that "’[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” and "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)”. In this case, split dosing was known in the art and the optimization of the percentages of the split dosing is considered to be routine and conventional in the art.

Regarding claim 21, Kloss, Wells Fargo, and UNC teach the method of claim 20 as discussed above.
As discussed above in the rejection of claim 20, Wells Fargo teaches that for CAR products, rapid destruction of tumors can lead to acute inflammation, resulting in cytotoxic release syndrome (CRS), or at its worst, macrophage activation syndrome (MAS), which is potentially fatal (page 23, paragraph 8). Wells Fargo teaches that these toxicities include CRS, neurotoxicity, and on-target off-tissue related toxicities (Exhibit 11, page 24). Wells Fargo teaches that CRS has long been recognized as a common and potentially fatal side effect associated with the release of acute phase reactants and has been associated with very high temperature and low blood pressure and that groups have studied methods of monitoring and predicting oncoming CRS using various methods including cytokine signatures which will allow for early intervention (page 24, paragraph 2). 
Wells Fargo further teaches that on-target off-tissue toxicities occur when the transfected T cells target healthy tissues that expresses the same antigen as the target of the CAR T cell (page 23, paragraph 7) and that in some instances the toxicity can be fatal (page 24, exhibit 11, row 6). 
Based on the teachings of Kloss, Wells Fargo, and UNC a skilled artesian would have been motivated to delay the consecutive dose of the CAR cells until the on-target off-tumor toxicity has been fully treated or has subsided. A skilled artesian would have been motivated to delay the dose in order to make sure that the toxicities associated with the first portion of the split dose of the therapy are no longer a risk before introducing more CAR cells allowing for early intervention of what is known to be a potentially deadly side effect of CAR T cell administration.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                 
/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658